Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 3, 2018                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156170 & (12)                                                                                          David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
                                                                                                                     Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 156170
                                                                   COA: 337201
                                                                   Kalamazoo CC: 1995-000779-FC
  ANDRE KIRK DAVIS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 26, 2017 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court. The motion for
  miscellaneous relief is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 3, 2018
         s0625
                                                                              Clerk